Name: 2005/113/EU: Decision of the Representatives of the Governments of the Member States meeting within the Council of 27 January 2005 giving a discharge to the Secretary-General of the Convention on the Future of the European Union in respect of the implementation for the financial year 2003 of the budget of the Fund set up for the financing of the Convention
 Type: Decision
 Subject Matter: financing and investment;  EU finance;  EU institutions and European civil service;  international affairs;  budget
 Date Published: 2005-02-09

 9.2.2005 EN Official Journal of the European Union L 36/7 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL of 27 January 2005 giving a discharge to the Secretary-General of the Convention on the Future of the European Union in respect of the implementation for the financial year 2003 of the budget of the Fund set up for the financing of the Convention (2005/113/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL OF THE EUROPEAN UNION, Having regard to Decision 2002/176/EU of the Representatives of the Governments of the Member States, meeting within the Council, of 21 February 2002, setting up a Fund for the financing of the Convention on the Future of the European Union and laying down the financial rules for its management (1), and in particular Article 20 thereof, Having regard to the assent of the European Parliament of 14 December 2004 on the discharge to be given to the Secretary-General of the Convention on the Future of the European Union in respect of the implementation for the financial year 2003 of the budget of the Fund set up for the financing of the Convention, Having regard to the assent of the Council of 28 June 2004 on the discharge to be given to the Secretary-General of the Convention on the Future of the European Union in respect of the implementation for the financial year 2003 of the budget of the Fund set up for the financing of the Convention, Having regard to the assent of the Commission of 19 October 2004 on the discharge to be given to the Secretary-General of the Convention on the Future of the European Union in respect of the implementation for the financial year 2003 of the budget of the Fund set up for the financing of the Convention, Having examined the revenue and expenditure account, balance sheet and report by the Court of Auditors, for the financial year 2003 (2), as submitted to them, Whereas, according to the revenue and expenditure account for the financial year 2003:  revenue amounted to EUR 4 088 524  expenditure disbursed from appropriations amounted to EUR 3 968 149, HAVE DECIDED AS FOLLOWS: Sole Article A discharge is hereby given to the Secretary-General of the Convention on the Future of the European Union in respect of the implementation for the financial year 2003 of the budget of the Fund set up for the financing of the Convention. Done at Brussels, 27 January 2005. The President M. SCHOMMER (1) OJ L 60, 1.3.2002, p. 56. (2) OJ C 157, 14.6.2004, p. 1.